IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00270-CV

                          IN THE INTEREST OF V.E.C.,
                                   A CHILD


                          From the 361st District Court
                              Brazos County, Texas
                      Trial Court No. 20-000442-CVD-361A


                          MEMORANDUM OPINION

      Appellant filed a notice of appeal on August 17, 2022, stating that he is appealing

from the trial court’s Order in Suit Affecting the Parent-Child Relationship that was

signed on September 3, 2021. The notice of appeal is untimely pursuant to Rule 26 of

the Rules of Appellate Procedure. See TEX. R. APP. P. 26.1 and 26.3.

      By letter dated August 18, 2022, the Clerk of the Court notified Appellant that

this appeal would be dismissed unless he filed a response within twenty-one (21) days

showing grounds for continuing the appeal. Appellant has not responded.

      Because our jurisdiction depends on a timely notice of appeal and because

Appellant’s notice of appeal is untimely, we dismiss this appeal for want of jurisdiction.

See id. R. 42.3(a); Howell v. Tarrant Cty., 301 S.W.3d 840, 843 (Tex. App.—Fort Worth
2009, pet. denied) (“A timely-filed notice of appeal confers jurisdiction on this court,

and absent a timely filed notice of appeal, we must dismiss the appeal.”).




                                                MATT JOHNSON
                                                Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Appeal dismissed
Opinion delivered and filed September 28, 2022
[CV06]




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.


In re V.E.C.                                                                                      Page 2